Exhibit 10.2
INTERIM SERVICING AGREEMENT
     This Interim Servicing Agreement (this “Servicing Agreement”) is entered
into as of this 15 day of September, 2008 (the “Effective Date”), by and between
U.S. Bank National Association ND, d/b/a Elan Financial Services (“Purchaser”)
and Columbia River Bank, 401 East Third Street, Suite 200, The Dalles, OR 97058
(“Seller”).
     WHEREAS, Purchaser and Seller entered into a Credit Card Account Purchase
Agreement (the “Purchase Agreement”) dated September 25, 2008, (the “Acquisition
Date”) pursuant to which Purchaser agreed to acquire, and on the Acquisition
Date did acquire, Accounts from Seller; and
     WHEREAS, the transfer of the Accounts to Purchaser’s systems will not occur
until the Conversion Date; and
     WHEREAS, Seller, either by itself or through a third party vendor, has
agreed to service the Accounts and be responsible for the cost and management of
such Accounts as described in the Purchase Agreement, on behalf of Purchaser
during the Interim Servicing Period, pursuant to the terms set forth in this
Servicing Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Servicing Agreement, and for other good and valuable consideration, Purchaser
and Seller agree as follows:
AGREEMENT
I. DEFINITIONS

A.   For purposes of this Servicing Agreement and except as otherwise
specifically set forth in the text of this Servicing Agreement, capitalized
terms shall have the meanings specified in Exhibit A, attached hereto and
incorporated by reference.

B.   Capitalized terms used herein and not defined herein shall have the
meanings specified in the Purchase Agreement. Provided however, if there is a
conflict between the definition ascribed to a capitalized term defined herein
and the same term as defined in the Purchase Agreement, the definition set forth
in this Servicing Agreement shall control for purposes of this Servicing
Agreement and any Exhibits and Schedules attached hereto or referenced in this
Servicing Agreement.

C.   All terms defined in this Servicing Agreement shall have the same meaning
in any Exhibits attached to or referenced in this Servicing Agreement.

D. Other terms defined herein shall have the meanings set forth in the context
of use.
II. MECHANICS OF INTERIM SERVICING

A.   Servicing of Accounts. During the term of this Servicing Agreement, Seller
shall cooperate fully with Purchaser in connection with the sale and transfer of
the Accounts. Seller shall administer the Accounts and Receivables and perform
all Services under this Servicing Agreement with reasonable and ordinary care,
using that degree of skill and attention that Seller has exercised with respect
to the Accounts and Receivables prior to the date of this Servicing Agreement
and currently exercises with respect to the administering and servicing of other
credit card accounts of Seller, and shall administer the Accounts and
Receivables and perform all Services in accordance with Seller’s Policies and
Procedures, the provisions of this Servicing Agreement and applicable
Requirements of Law. Seller shall not change Seller’s Policies and Procedures
with respect to the Services to be provided under this Servicing Agreement,
except as may be required by Requirements of Law or as otherwise agreed by
Seller and Purchaser in writing. Seller shall retain staff consisting of
employees who currently service the Purchaser’s portfolio to service the
Accounts throughout the Interim Servicing Period and for an additional period of
sixty (60) days after the Conversion Date sufficient to support a smooth
transition of the Accounts to Purchaser. Except as otherwise provided

 



--------------------------------------------------------------------------------



 



    for in this Servicing Agreement, the Purchase Agreement or as requested by
Purchaser, Seller (or Seller’s third party vendor) as part of the Services to be
provided to Purchaser shall perform the following:

  1.   Provide fraud risk management processing.     2.   Timely and accurately
post all payments (including recovery payments), transactions (which includes
purchases, balance transfers and cash advances), fees, adjustments and interest
to the Accounts.     3.   Provide voice and electronic authorization services
with respect to Cardholder transactions.     4.   Provide daily net settlement
functions with the National Association.     5.   Continue to pursue bankruptcy
and deceased proceedings.     6.   Promptly process chargebacks, credits, credit
disputes and other transactions.     7.   Prior to the Conversion Date, use best
efforts to clear any suspense account entries relating to payments or any
chargebacks for the Accounts.     8.   Accurately prepare and mail, in a timely
fashion after each billing cycle, a monthly statement for each Account that
provides for transaction billing, with a payment stub with a pre-addressed
return envelope for the mailing of remittances by Cardholders including sample
statements to Accounts provided by Purchaser.     9.   In cooperation with
Purchaser, and at Purchaser’s expense, provide inserts or message space on the
monthly statements, as reasonably requested by Purchaser, upon forty (40) days’
prior written notice to Seller, so that notices (such as the Gramm-Leach-Bliley
Act (“GLBA”) privacy notification(s) to Cardholders and other notices that may
be reasonably desirable or required by Requirements of Law) may be inserted or
printed on the statements.     10.   Continue to provide monthly updates of the
status of all Accounts to a major credit reporting agency.     11.   Provide for
the receipt by telephone and in writing of Cardholder reports of any lost,
stolen or mutilated Credit Cards provided in connection with the Accounts, and
for the replacement of such Credit Cards when requested, and in the case of any
lost or stolen Credit Cards, provide for the reassignment of Account numbers and
the notification of appropriate authorities or information bureaus of the
reported lost or stolen status of such Credit Cards.     12.   Process and
document applications for increases in credit lines and reinstatements on
existing Accounts, and send credit approvals or rejection decisions to
Cardholders either through the Cardholder statements or in separate letters.    
13.   As part of the Services relating to collections:

  a.   regardless of whether an Account is included on a recourse list, continue
Seller’s existing collection procedures that are in place for all Accounts for
which payment is past due, including without limitation, the charge off of any
such Account by Seller and the existing collection procedures for unpaid checks
tendered for cash payment; provided, that Seller shall not place any Account on
fixed pay, approve a consumer credit counseling service payment plan or enter
into any reaffirmation agreement or arrangement without Purchaser’s prior
written consent (Accounts so affected being “Affected Accounts”);

Page 2



--------------------------------------------------------------------------------



 



  b.   file any court documents relating to collection services in the
Purchaser’s name;     c.   if requested by Purchaser, refer Accounts to outside
collection agencies selected by Purchaser and provide monthly reporting to
Purchaser; provided, however, that Seller will not be required to (and without
Purchaser’s written consent will not) commence legal action against any
Cardholder; and     d.   prepare and submit to Purchaser reports prepared by
Seller in the ordinary course of business in connection with collection
activities or as agreed to between the Purchaser and Seller.

  14.   In response to Cardholder requests:

  a.   answer telephone, electronic or written inquiries from Cardholders with
respect to their Accounts by Cardholder service representatives and maintain
toll-free telephone service for this purpose;     b.   respond appropriately to
all governmental and Cardholder complaints or inquiries by (i) providing
Cardholder complaint management services and responding to all agency and
regulatory complaints pursuant to regulatory timeframes; (ii) providing
Purchaser with a copy of both the complaint and the response to the complaint
for any agency or regulatory correspondence during the Interim Servicing Period;
(iii) forwarding to Purchaser on the Conversion Date in a mutually agreeable and
commercially reasonable format all regulatory complaint related research and
file correspondence not previously provided; and (iv) making available any
additional Cardholder correspondence that is necessary post-conversion in order
to assist Purchaser in resolving further Cardholder issues;     c.   make any
authorized and authenticated changes to name and address records, as requested
by a Cardholder;     d.   resolve any merchandise or billing disputes arising
out of Cardholder inquiries in a timely manner;     e.   credit refunds to
Accounts on behalf of Purchaser;     f.   supply additional Account convenience
checks and Credit Cards as ordered by Cardholder(s); and     g.   research and
provide photocopies of receipts as requested by Cardholders.

  15.   Provide such other services as Purchaser may reasonably request.

B.   Account Credit Balances. Seller will ensure that no Account will have a
credit balance that has been requested in writing to be refunded for which the
request has been outstanding for seven (7) or more Business Days, or have a
credit balance that has not been requested in writing to be refunded that has
been in existence for more than ninety (90) days.

C.   Cardholder Service Matters. Seller agrees that: (i) any pre-compliance
case, pre-arbitration case, incoming compliance case, or incoming arbitration
case on the Accounts (all cases presented pursuant to National Association
dispute and chargeback rules and procedures) that is received by Seller within
the ten (10) day period prior to the Conversion Date for which the date the
Seller must respond is after the Conversion Date shall be promptly forwarded to
Purchaser for decisioning and processing; and (ii) without Purchaser’s consent,
Seller shall not accept any resolution (i.e., that Seller or Cardholder will be
liable) of any pre-

Page 3



--------------------------------------------------------------------------------



 



    compliance case, pre-arbitration case, incoming compliance case, or incoming
arbitration case for which the date the Seller must respond is within the ten
(10) day period prior to the Conversion Date.   D.   Marketing. Purchaser may,
in its sole discretion, decide to develop additional Account management programs
or make changes to existing programs. Seller agrees to assist Purchaser in the
execution of such efforts. Purchaser is responsible for all costs associated
with additional Account management programs. Seller is responsible for all
status quo costs associated with existing Account management programs.   E.  
Transfer Activities. Both parties shall designate one or more individuals within
their own organizations to act as the primary contact, who shall be familiar
with this Servicing Agreement and the sale of the Accounts to be Sold. Seller
and Purchaser shall schedule and attend meetings necessary to ensure compliance
with the parties’ obligations under this Servicing Agreement, and shall
establish and adhere to the timelines described in this Servicing Agreement.
Should Seller be party to an agreement with a third party who is performing any
functions related to the Accounts to be Sold (including, but not limited to
processing or reward administration), Seller shall work with such third party to
ensure administration of the servicing of Accounts continues as usual until such
time as the Accounts are transferred to Purchaser’s systems.   F.   Reports. In
addition to other reports referenced herein, Seller will provide monthly
portfolio summary reports to Purchaser, either electronically or by fax,
containing information on the performance of Accounts as well as the reward
points redeemed and earned.   G.   Account Rewards Program Administration. If
the Accounts are subject to a rewards program, Purchaser and Seller agree that
the administration of the rewards program during the Interim Servicing Period
will be accomplished pursuant to the following terms:

  1.   Seller shall continue to provide Seller’s Account Benefits during the
Interim Servicing Period. Seller shall maintain Seller’s Account Benefits as
close to the Conversion Date as possible. Purchaser may communicate with
Cardholders about Purchaser’s Account Benefits at anytime prior to cancellation
or termination of Seller’s Account Benefits or the Conversion Date. Purchaser
will consult with Seller to ascertain the applicable timelines for such
communications.     2.   Purchaser acknowledges that Seller may have within its
credit card portfolio a segment of Accounts which carry reward points earned
through the use of an account (“Reward Card Accounts”). These points can be
redeemed for certain rewards (including, but not limited to cash, merchandise or
travel) and have specific rules governing the earning and redemption of such
points. Purchaser, as of the Conversion Date, intends to replace the Seller’s
Reward Card Accounts program (“Seller’s Program”) with Purchaser’s Reward Card
Accounts program (“Purchaser’s Program”) for those Reward Card Accounts that are
open and in good standing. Each party will have the following responsibilities
as they relate to the administration and funding of the reward account programs
during the Interim Servicing Period:

  a.   Seller shall maintain the Seller’s Program during the Interim Servicing
Period including, but not limited to, maintaining the Accounts’ ability to earn
cash rewards and points for net purchases and the Cardholders’ ability to redeem
points; provided that in the event that Seller’s vendor has the right to
terminate Seller’s Program prior to the Conversion Date, Seller shall promptly
advise Purchaser of such termination right and take commercially reasonable
actions to ensure that Purchaser is able to communicate Purchaser’s Program to
Cardholders prior to termination.     b.   Seller is liable for Seller’s Program
points and for the cost of the possible redemption of such points prior to the
Acquisition Date. Purchaser is liable for outstanding Reward Card Accounts
program costs on and after the Acquisition Date, which include points accruing
and redemption of points, on and after the Acquisition Date of such Accounts.
Seller’s sole financial liability in relation to Reward Card Accounts during the
Interim Servicing Period is limited to the servicing costs associated with
Reward Card Accounts.

Page 4



--------------------------------------------------------------------------------



 



  c.   Seller is liable for payment of cash rewards of Cardholders earned and
not paid prior to the Acquisition Date and remittance of cash rewards to
Cardholders after the Conversion Date in accordance with the provisions of
Section III.B.2. of the Purchase Agreement.     d.   Seller shall provide to
Purchaser the reports specified in Section III.B.3. of the Purchase Agreement
with respect to Seller’s Program.

H.   Third Party Vendors. Seller may engage third party vendors as necessary for
the provision of services under this Servicing Agreement, however, Seller agrees
that it is responsible for managing the relationship as well as liable for any
costs associated with the third party vendor’s services. Further, Seller agrees
that it is liable to Purchaser for the third party’s negligence or willful
misconduct in connection with its performance under this Servicing Agreement.
During the Interim Servicing Period, Seller may change any third party vendors
involved in the provision of services under the Servicing Agreement, subject to
Purchaser’s prior written approval.

I.   Power of Attorney. Purchaser appoints and empowers Seller as its true and
lawful attorney-in-fact, with full power of substitution for the term of this
Servicing Agreement, to endorse any checks or other instrument made payable to
Seller and submitted as payment on any Account for deposit on Purchaser’s
behalf. Throughout the term of this Servicing Agreement, this power of attorney
is deemed to be a power coupled with an interest and is irrevocable.

J.   Repurchase. Upon demand by Purchaser, Seller shall repurchase any Affected
Account(s) with respect to which it has engaged in the activities described in
Section II.A.13.a. without the prior written consent of Purchaser. Seller shall
repay to Purchaser the Principal Balance of said Affected Account(s) as of the
repurchase date and, at Purchaser’s discretion, in addition to the Principal
Balance, the Premium for such Affected Account(s), minus the revenue Purchaser
collected on such Affected Account(s). The terms of Section II.C.3 of the
Purchase Agreement shall apply to the repurchase of Affected Accounts. Seller’s
obligation to repurchase Affected Accounts shall continue for one year after
Purchaser obtains knowledge of Seller’s actions giving rise to such Affected
Accounts.

III. COMPENSATION, EXPENSES AND SETTLEMENT

A.   Compensation and Expenses. During the term of this Servicing Agreement,
Purchaser agrees to compensate Seller at a rate of three dollars ($3.00) per
Active Account, as defined below, per month for processing and administration of
the Plan from the Acquisition Date to the Conversion Date, and Purchaser is
entitled to receive all credits received on an Account (including but not
limited to payments from Cardholders and merchant credits) during the Interim
Servicing Period. Notwithstanding the foregoing, in the event the Accounts are
not transferred within seven (7) months from the Acquisition Date due to a delay
caused solely by Seller, Purchaser will not be required to further compensate
Seller as set forth in this Section III.A. If the Accounts are not transferred
within seven (7) months from the Acquisition Date due to Purchaser’s delay,
Purchaser agrees to compensate Seller at an increased rate of $4.00 per Active
Account per month from the start of the seventh month after the Acquisition Date
to the Conversion Date. For purposes of this Servicing Agreement, “Active
Account” is defined as an Account that has a debit or credit balance at any time
during a billing cycle within the Interim Servicing Period, as shown on Seller’s
system generated, daily management reports relative to the Accounts. Partial
month processing and administration of the Plan fees will be pro-rated to
accommodate mid-month processing periods. Seller is liable for and shall pay all
invoices submitted by Seller’s third party processor.

B.   National Association Fees, Dues and Assessments. Seller is liable for all
monthly and quarterly National Association fees, dues and assessments associated
with Cardholder activity specific to the Accounts that occur prior to the
Acquisition Date, but is not liable for any National Association fees, dues and
assessments associated with activity that occurs between the Acquisition Date
and the Conversion Date. Seller shall pay the monthly or quarterly National
Association fees, dues and assessments for which Purchaser is liable. Once
Seller provides all necessary information for Purchaser to determine the amount
to be reimbursed, Purchaser will disclose the reimbursement amount to Seller,
and Seller shall then provide its approval or disapproval within five
(5) Business Days. If Seller approves the reimbursement amount,

Page 5



--------------------------------------------------------------------------------



 



    then Purchaser will reimburse Seller within five (5) Business Days after
Purchaser’s receipt of such approval. If Seller fails to provide Purchaser with
approval or disapproval, within five (5) Business Days after Seller’s receipt of
such notice, Seller shall be deemed to have approved the reimbursement amount
and Purchaser will reimburse Seller for the disclosed amount. Purchaser will not
be obligated to reimburse Seller if Purchaser does not receive the necessary
information from Seller within ninety days from the end of the then current
quarter.   C.   Settlement.

  1.   Seller shall prepare and send to Purchaser a report that reflects any
Account posted activity from the prior week. Seller shall forward the report
electronically, by fax, or overnight via secured courier approved by Purchaser
one (1) Business Day following the prior week’s Account posted activity.     2.
  Purchaser shall prepare a weekly settlement statement (the “Weekly Settlement
Statement”) reflecting the Account credits and debits, as well as other
information listed in Exhibit B, from the prior week’s posted activity.
Purchaser shall transmit the Weekly Settlement Statement to Seller
electronically or by fax within seven (7) Business Days after Purchaser receives
all of the required information from Seller in order to prepare the Weekly
Settlement Statement and Seller will promptly forward to Purchaser all
bankruptcy petitions not previously provided to Purchaser. More specifically,
the Weekly Settlement Statement will reflect:

  a.   the aggregate amount paid by Seller that week with respect to Credit Card
purchases on the Accounts and cash advances on the Accounts;     b.   the
aggregate amount of funds received by Seller on behalf of Purchaser as payments
on the Receivables plus miscellaneous fee activity received by Seller in that
week, and, if there are charged-off Accounts as part of the weekly settlement,
Account level detail of the charged-off Accounts.

  3.   If the difference between 2.a. and 2.b. above is positive (i.e., the
amount computed under a. exceeds the amount computed under b.), Purchaser will
pay the amount of the difference to Seller. If the difference is negative,
Seller will pay the amount of the difference to Purchaser. The party owing the
amount will provide the other party with the amount computed for that other
party’s review and approval. Such review and approval must be completed within
two (2) Business Days. If approved, or if the other party fails to provide its
approval or disapproval within the two-day timeframe, the party owing the amount
will pay the amount by wire transfer of immediately available funds within two
(2) Business Days from the date that Purchaser provides the related Weekly
Settlement Statement to Seller.     4.   Each month, within seven (7) Business
Days from the date Purchaser receives all of the necessary information from
Seller, Purchaser will determine the amount of the monthly settlement, which
will include: (a) interchange income; (b) the compensation Purchaser owes Seller
according to Schedule A of the Joint Marketing Agreement between Purchaser and
Seller; (c) reimbursement of redemption expense, if applicable; and (d)
compensation for expenses outlined in Section III.A. per Active Account per
month. Interchange income will be calculated using the existing calculation from
Seller’s credit card processing platform in which the interchange income is
based on individual Account transactions and for all activity that takes place
in the National Association BINs or ICAs (as applicable). If Seller provides all
of the necessary information to Purchaser, Purchaser will disclose the monthly
settlement amount to Seller for Seller’s review and approval. Seller must then
provide its approval or disapproval within two (2) Business Days. If Seller
approves the monthly settlement amount, then the monthly settlement amount will
be paid to Seller within two (2) Business Days from the date Purchaser receives
Seller’s approval of the monthly settlement amount. If Seller fails to provide
Purchaser with its approval, Purchaser will reimburse Seller for the monthly
settlement amount disclosed to Seller.

Page 6



--------------------------------------------------------------------------------



 



  5.   Seller and Purchaser will each provide to the other settlement
information via telephone, e-mail or fax, and if provided over the telephone,
the parties will confirm the settlement information in writing by fax or e-mail.
Purchaser and Seller will make available to each other employee contacts
throughout their respective credit card account operations in order to
facilitate settlement. The requirements of Section III.C. and the format of
Exhibit B are subject to change as mutually agreed upon in writing by the
parties pending further review and familiarity with Seller’s and Purchaser’s
respective accounting operations. The accumulated settlement since the
Conversion Date will be adjusted to reflect any mutually agreed-upon changes.  
  6.   Seller agrees that if it is unable to properly segment settlement
information and applicable reporting materials for the Receivables, upon
Purchaser’s request, Seller will manually segment the Accounts and provide to
Purchaser the necessary information in accordance with the timeframes specified
above.     7.   If either party fails to meet the settlement timeframes
specified above, the other party will provide notice and starting on the sixth
Business Day after the notice is provided may require the party who failed to
meet the settlement timeframes to pay         .0125% times the existing amount
owed per day for each day past the settlement timeframes specified above until
the amount is settled. Notwithstanding the foregoing, a party who fails to meet
the settlement timeframes due to force majeure or an excusable delay will not be
required to pay the additional amount so long as proper notice is provided
pursuant to Sections IX.G. and H.

D.   Liability for Losses. Purchaser shall be liable for all losses that occur
after the Acquisition Date on Accounts that are not Full Recourse Accounts nor
are Ineligible Accounts.

IV. CONFIDENTIALITY

A.   Confidential Information. Both parties acknowledge that in performing their
respective services under this Servicing Agreement, they may have access to,
information or documentation of the other that is of a confidential and/or
proprietary nature.

  1.   “Confidential Information,” includes information of a confidential and/or
proprietary nature that may be commercial information or information related to
each party’s customers or consumers. Confidential Information includes, but is
not limited to, the following, whether now in existence or hereafter created:

  a.   All information marked as “confidential” or with similar designation; or
information which the receiving party should, in the exercise of reasonable
judgment, recognize to be confidential;     b.   All information protected by
rights embodied in “know how,” trade secrets, and any other non-public
intellectual property rights;     c.   All business, financial or technical
information of either party and any of either party’s vendors (including, but
not limited to credit card account numbers, and software licensed from third
parties or owned by either party or its affiliates);     d.   Both parties’
marketing philosophy and objectives, promotions, markets, materials, financial
results, technological developments and other similar proprietary information
and materials; and     e.   Any and all information of or about customers of
either party, of any nature whatsoever, and specifically including without
limitation, the fact of the existence of a relationship or prospective
relationship between the providing party and customer(s), all lists of
customers, former customers, applicants and prospective customers and all
personal or

Page 7



--------------------------------------------------------------------------------



 



      financial information relating to and identified with such persons
(“Customer Information”).

  f.   All notes, memoranda, analyses, compilations, studies and other
documents, whether prepared by the disclosing party, the receiving party or
others, which contain or otherwise reflect Confidential Information.

  2.   Exceptions. Except for Customer Information, the term “Confidential
Information” excludes any portion of such information that the receiving party
can establish by clear and convincing evidence to have: (1) been publicly known
without breach of this Servicing Agreement; (2) been known by the receiving
party without any obligation of confidentiality, prior to disclosure of such
Confidential Information; (3) been received in good faith by the receiving
party, without any confidentiality restrictions, from a third-party source
having the right to disclose such information; (4) has been independently
acquired or developed without violating any of the receiving party’s obligations
under this Servicing Agreement; (5) is required to be disclosed in the financial
statements of the receiving party or its affiliates, to the extent required by
applicable accounting principles, or in any regulatory filing; (6) is required
to be disclosed to a National Association; or (7) is disclosed to its
affiliates, auditors or counsel who have a need to know such information,
provided that such affiliates, auditors or counsel agree to be bound by the
provisions of this Article IV. If either party is required by a court or
governmental agency having proper jurisdiction to disclose any Confidential
Information, such party shall promptly provide to the other party notice of such
request, if permitted by law, so that the other party may seek an appropriate
protective order; provided, that either party may disclose Confidential
Information to its regulatory governmental agency or to the relevant National
Association, if required by the Operating Regulations of such National
Association, without prior notice to the other party.

B.   Limited Use of Confidential Information and Survival of Obligations. Both
parties agree now and at all times in the future that all such Confidential
Information shall be held in strict confidence and disclosed only to those
employees or agents whose duties reasonably require access to such information.
The receiving party shall protect such Confidential Information using the same
degree of care, but no less than due care, to prevent the unauthorized use,
disclosure or duplication (except as required for backup systems) of such
Confidential Information as the receiving party uses to protect its own
confidential information. Both parties may use the Confidential Information only
as necessary for performance hereunder and for no other use. Both party’s
limited right to use the Confidential Information shall expire upon termination
of this Servicing Agreement for any reason. Both party’s obligations of
confidentiality and non-disclosure, however, shall survive beyond their duty to
perform and shall survive termination or expiration of this Servicing Agreement.

C.   Data Security Policies and Procedures. Both parties shall establish data
security policies and procedures to ensure compliance with this section that are
designed to: (a) ensure the security and confidentiality of Customer
Information; (b) protect against any anticipated threats or hazards to the
security or integrity of such Customer Information; and (c) protect against
unauthorized access to or uses of such Customer Information that could result in
substantial harm or inconvenience to any customer.

D.   Audit Obligations. Each party (the “Audited Party”) agrees to permit the
other (the “Auditing Party”), using a mutually-acceptable third party auditor,
to audit its compliance with this Article IV during regular business hours upon
reasonable notice to the Audited Party. The Audited Party shall provide to the
Auditing Party’s auditor copies of audits and system test results acquired by
the Audited Party in relation to the data security policies and procedures
designed to meet the requirements set forth above. Any audit performed hereunder
shall be at the cost of the Auditing Party.

E.   Return or Destruction. The parties are required to develop appropriate
security measures for the proper disposal and destruction of Confidential
Information. Upon expiration of the receiving party’s limited right to use the
Confidential Information, the receiving party shall return all physical
embodiments thereof to the providing party or shall destroy or otherwise dispose
of the Confidential Information in the manner requested by the providing party.
The receiving party shall provide written certification to the other such

Page 8



--------------------------------------------------------------------------------



 



    Confidential Information has been destroyed. Notwithstanding the forgoing,
the receiving party may retain one archival copy of the Confidential
Information, which may be used solely to demonstrate compliance with the
provisions of this Article IV.   F.   Disclosure to Third Parties. If
performance by either party, as the receiving party, requires or allows
disclosure of the Confidential Information to any third parties, then such
receiving party shall ensure that such third parties will have express
obligations of confidentiality and non-disclosure, with regard to the
Confidential Information, similar to the receiving party’s obligations
hereunder. Liability for damages due to disclosure of the Confidential
Information by any such third parties shall be with the receiving party.   G.  
Security Breach. Purchaser and Seller each shall notify the other promptly
following discovery or notification of any actual security breach of the
information systems maintained by it. The party that suffers the security breach
(the “Affected Party”) agrees to take action promptly, at its own expense, to
investigate the actual security breach, to identify and mitigate the effects of
any such security breach and to implement reasonable and appropriate measures in
response to such security breach, including, but not limited to, immediate
remedial action designed to prevent any future such occurrence. The Affected
Party also will provide the other party with all reasonably available
information regarding such security breach to assist that other party in
implementing its information security response program, including, but not
limited to, the actions taken by the Affected Party in response to such security
breach. The Affected Party, to the extent required by Requirements of Law, shall
notify affected customers of the security breach; provided, that, if the
security breach relates to Customer Information of a Cardmember, Purchaser shall
determine whether Purchaser or Seller will send any required notice and the
content of any such notice. In either case, the Affected Party shall bear all
costs related to any such notice. Except as may be strictly required by
Requirements of Law, the Affected Party will not inform a third Person of any
such security breach without the other party’s prior written consent; however,
if such disclosure is required by Requirements of Law, Affected Party shall work
with the other party regarding the content of such disclosure as to minimize any
potential adverse impact upon the other party, its clients and customers.

V. COOPERATION WITH EXAMINATIONS
     In connection with a bona fide audit request by a regulatory authority
having jurisdiction over the business of Purchaser and Purchaser’s affiliates,
and to the extent permitted by Requirements of Law and subject to the
confidentiality obligations of this Servicing Agreement, Seller shall provide to
external auditors and personnel of Purchaser and Purchaser’s authorized
affiliates, and examiners or agents from such regulatory body, all third-party
audit reports and reports of independent public accountants of Seller. Seller
shall grant such auditors, personnel, examiners and agents reasonable access to
Seller (including, without limitation, to Seller’s records, systems, controls,
processes and Seller’s Policies and Procedures) and to the data center from
which Seller provides the Services for the purpose of performing audits or
examinations of Seller or Seller’s affiliates, including, without limitation,
any agency examination pursuant to the Bank Service Company Act or a National
Credit Union Administration rule or regulation. Seller shall fully cooperate and
provide to such auditors, personnel, examiners and agents, in a timely manner,
all such assistance as they may reasonably require in connection with any such
audit or examination. Purchaser shall provide Seller with a reasonable time
period to complete the requests of the auditors and examiners subject to the
requirements of any applicable regulatory authority. Purchaser shall pay for the
direct incremental cost related to the Accounts of any such audits.
VI. REPRESENTATIONS, WARRANTIES AND COVENANTS

A.   Authority and Capacity. Each party to this Servicing Agreement warrants and
represents to the other as to itself as follows: (1) it has the full power and
authority to enter into this Servicing Agreement and to carry out its
obligations hereunder, (2) the individual signing this Servicing Agreement on
its behalf is duly authorized to do so, (3) there are no material actions, suits
or proceedings pending or threatened against either party or its affiliates or
subsidiaries which would adversely affect its ability to perform this Servicing
Agreement and (4) the execution and performance of this Servicing Agreement by
it will not violate its organizational documents or bylaws or any material
contract or other instrument to which it is a party or by which it is bound.

Page 9



--------------------------------------------------------------------------------



 



B.   Assistance. To the extent reasonably possible, each party hereto agrees to
cooperate with and reasonably assist the other, as requested, in order that the
other may carry out its covenants, agreements, duties and responsibilities under
this Servicing Agreement and in connection therewith shall execute and deliver
all such papers, documents and instruments as may be necessary and appropriate
in furtherance thereof.

C.   Notice of Breach. In the event of an anticipated breach of this Servicing
Agreement, the breaching party agrees to immediately notify the non-breaching
party of any failure or anticipated failure on its part to observe and perform
any warranty, representation, covenant or agreement required to be observed and
performed by it.

D.   Service Levels. Seller shall maintain, during the Interim Servicing Period,
a staff adequate to perform Seller’s duties hereunder, so that there is no
interruption to Cardholders related to the sale of Accounts.

VII. INDEMNIFICATION

A.   Indemnification of Purchaser by Seller. Seller agrees to indemnify and hold
Purchaser, its affiliates and its officers, directors, employees and permitted
assigns harmless from and against any and all claims, proceedings, suits,
damages, liability, loss, costs, charges and expenses or liability of every
nature, kind and description whatsoever incurred or suffered by Purchaser by
reason of, resulting from or arising directly or indirectly out of any of:

  1.   Seller’s performance of its obligations under this Servicing Agreement
affecting or alleged to affect Persons not related to the parties hereto;     2.
  Any misrepresentation or breach of any representation, warranty or covenant of
Seller contained herein or in any document or instrument delivered by Seller
hereunder;     3.   Any fraudulent or dishonest act by Seller, its affiliates,
agents or representatives related to this Servicing Agreement; and     4.  
Seller’s failure to comply with applicable Requirements of Law relevant to this
Servicing Agreement.

    Seller shall be liable for reasonable attorneys’ fees and expenses incurred
by Purchaser, but only if the same are incurred in connection with claims,
demands, proceedings or suits asserted by Persons not related to the parties
hereto.   B.   Indemnification of Seller by Purchaser. Purchaser agrees to
indemnify and hold Seller, its affiliates and its officers, directors, employees
and permitted assigns harmless from and against any and all claims, proceedings,
suits, damages, liability, loss, costs, charges and expenses or liability of
every nature, kind and description whatsoever incurred or suffered by Seller by
reason of, resulting from or arising directly or indirectly out of any of:

  1.   Purchaser’s performance of its obligations under this Servicing Agreement
affecting or alleged to affect Persons not related to the parties hereto;     2.
  Any misrepresentation or breach of any representation, warranty or covenant of
Purchaser contained herein or in any document or instrument delivered by
Purchaser hereunder;     3.   Any fraudulent or dishonest act of Purchaser, its
affiliates, agents or representations related to this Servicing Agreement; and  
  4.   Purchaser’s failure to comply with applicable Requirements of Law
relevant to this Servicing Agreement.

Page 10



--------------------------------------------------------------------------------



 



    Purchaser shall be liable for reasonable attorneys’ fees and expenses
incurred by Seller, but only if the same are incurred in connection with claims,
demands, proceedings or suits asserted by Persons not related to the parties
hereto.   C.   Limitation on Liability. Except as otherwise provided in this
Servicing Agreement neither party shall be liable to the other party for lost
profits, exemplary, punitive, special, incidental, indirect or consequential
damages suffered by the other party (except any such damages payable by an
indemnified party to Persons not related to the parties hereto).   D.  
Indemnification Procedures. The Indemnified Party will notify the Indemnifying
Party in a reasonably prompt manner of any claim that is asserted and each
action or suit that is filed or served (any of the foregoing being a “Claim”)
for which the Indemnified Party is seeking indemnification pursuant to this
Section IX.D. The Indemnifying Party may thereafter assume control of such
Claim, provided, that the Indemnified Party will have the right to participate
in the defense or settlement of such Claim. Neither the Indemnifying Party nor
the Indemnified Party may settle such Claim or consent to any judgment with
respect thereto without the consent of the other party hereto (which consent may
not be unreasonably withheld or delayed). The Indemnified Party will provide the
Indemnifying Party with a reasonable amount of assistance in connection with
defending or settling any such Claim.

VIII. TERMINATION
     This Servicing Agreement will terminate with respect to the servicing of
the Accounts on the Conversion Date for each such Account, or prior to the
Conversion Date in the event of either termination of the Purchase Agreement and
repurchase by Seller of the Assets to be Sold after the Acquisition Date and
prior to payment of the Preliminary Purchase Price, or the occurrence of a
Service Transfer Event, as defined in Section VIII.A. below.

A.   The occurrence of any one or more of the following events shall constitute
a Service Transfer Event hereunder:

  1.   National Association Termination. Seller’s membership with the National
Association under which the Accounts have been opened is terminated or an event
shall occur that, under the terms of such membership, would constitute, or, upon
the passage of time or the giving of notice or both, would constitute, an event
of default thereunder;     2.   Bankruptcy; Receivership. (a) Any governmental
authority shall: (i) adjudicate Seller a debtor in bankruptcy; (ii) appoint a
trustee or receiver for all or a substantial part of the property of Seller;
(iii) approve a petition for bankruptcy or reorganization pursuant to federal
bankruptcy law for Seller; (b) Seller shall make an assignment for the benefit
of creditors, or make an admission of inability to pay its debts generally as
they become due; or (c) the Office of the Comptroller of the Currency, the
Federal Deposit Insurance Corporation or any other governmental authority having
jurisdiction over Seller shall assume control of or appoint a conservator or
receiver for all or substantially all of the assets of Seller;     3.   Breach
of Agreement. The material failure to perform the Services as provided for
herein or in the Purchase Agreement or any other material breach by Seller of
any provision of this Servicing Agreement, or of any provision in the Purchase
Agreement governing performance by Seller in connection with its obligations as
a “Servicer” of the Accounts; provided that Purchaser has provided Seller with
at least ten (10) days prior written notice and Seller fails to cure such breach
within ten (10) days after such notification;     4.   Breach of Representations
and Warranties. Any material breach of Seller’s representations and warranties
contained herein; or     5.   Breach of Confidentiality Requirements. Any breach
by Seller of its obligations under Section IV.

Page 11



--------------------------------------------------------------------------------



 



B.   Replacement of Seller as Servicer. In the event a Service Transfer Event
shall have occurred hereunder, Purchaser is permitted, in its sole discretion,
to designate another entity who will act as the servicer hereunder in the place
of Seller (a “Replacement Servicer”) or to assume servicing of the Accounts.
Such designation will become effective on the date specified by Purchaser to
Seller in writing. Seller will comply in good faith with Purchaser’s reasonable
requests in ensuring that the Replacement Servicer is provided unrestricted
access to or given possession of the Account documentation, whichever the case
may be. Seller shall be solely responsible for any costs or expenses it incurs
in connection with such Service Transfer Event and the replacement of Seller as
Servicer. Seller shall also provide prompt and reasonable access to the
Replacement Servicer to the Account documentation and all computer files,
magnetic tapes and any and all other media of any nature, kind and description
whatsoever related specifically to the Accounts or Receivables, to assure a
smooth and prompt transition of Services hereunder. Purchaser’s exercise of its
rights under this Section VIII.B. shall not affect its right to assess and
recover damages from Seller or to invoke its rights of indemnification.

IX. ADDITIONAL CONTRACT PROVISIONS

A.   Successors and Assigns. This Servicing Agreement benefits and binds the
parties hereto and their respective successors and assigns. Neither party will
assign this Servicing Agreement without the written consent of the other party
and any attempted assignment without consent of the other party will be null,
void and without any effect whatsoever. Notwithstanding the foregoing, either
party may assign its rights and delegate any of its duties under this Servicing
Agreement to an affiliate or subsidiary of such party provided that such
assignment may not be effected to relieve the assignor of its obligations under
this Servicing Agreement.

B.   Survival of Obligations, Rights and Remedies. In addition to the survival
of specific clauses as set forth in the terms of this Servicing Agreement, the
obligations and remedies of the parties set forth in Sections II.A.14.g., IX.C.,
IX.J., and IX.L. and Articles IV., V., VI. and VII. of this Servicing Agreement
and all rights and obligations of either party which may have arisen or accrued
prior to termination shall survive termination of the Servicing Agreement.

C.   Notices. All communications or notices required or permitted under this
Servicing Agreement shall be deemed to have been given on the date when
(i) delivered in person or by a nationally recognized overnight delivery
service, (ii) sent via telecopy transmission to the telecopy number specified
below with a hard copy sent via first class mail the following day, or
(iii) deposited in the United States mail, postage prepaid, and addressed as
follows:

         
 
  1. If to the Purchaser, to:   Elan Financial Services
 
      777 E. Wisconsin Avenue – 6th Floor
 
      Milwaukee, WI 53202
 
      Attention: Credit Card Portfolio Acquisition Manager
 
      Telecopy No. 414-765-6134
 
       
 
     With a copy to:   Elan Financial Services
 
      800 Nicollet Mall, BC-MN-H21N
 
      Minneapolis, MN 55402
 
      Attn: Retail Payment Solutions Counsel
 
      Telecopy No. 612-303-7888
 
       
 
     If to the Seller, to:   Columbia River Bank
 
      401 East Third Street, Suite 200
 
      The Dalles, OR 97058
 
      Attn:Brian Devereux

Each party may change its address or telecopy number for communications and
notices hereunder by written notice to the other party hereto.

Page 12



--------------------------------------------------------------------------------



 



D.   Severability. Whenever possible, each provision of this Servicing Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Servicing Agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Servicing Agreement.   E.   Waivers. Either Seller or Purchaser may, by written
notice to the other (a) waive compliance with any of the terms, conditions or
covenants required to be complied with by the other hereunder; and (b) waive or
modify performance of any of the allegations of the other hereunder. The waiver
by either party hereto of a breach of any provisions of this Servicing Agreement
shall not operate or be construed as a waiver of any other subsequent breach.  
F.   Entire Agreement; Amendment. This Servicing Agreement and the Purchase
Agreement constitute the entire agreement between the parties with respect to
servicing of the Accounts during the Interim Servicing Period and supersede all
prior agreements with respect thereto. This Servicing Agreement may be amended
and any provisions hereof waived, but only in writing signed by the parties.  
G.   Disaster Recovery; Force Majeure. Throughout the term of this Servicing
Agreement, Seller must maintain a disaster recovery plan and the capacity to
execute the plan, which at a minimum, must conform to generally accepted
industry standards and comply with Requirements of Law. If Seller’s performance
of its obligations under this Servicing Agreement is prevented, restricted or
delayed by reason of events beyond its reasonable control (including, without
limitation, acts of God, fire, explosion, public utility failure, accident,
floods, blockades, embargoes, epidemics or pandemics, anthrax or other
biological or chemical attacks, war, terrorist attacks, nuclear disaster or
riot), then Seller must use its best efforts to meet its obligations as set
forth in this Servicing Agreement including implementation of Seller’s disaster
recovery plan in a manner that is as favorable to the Accounts as to Seller’s
other products. Seller must promptly and in writing advise Purchaser if it is
unable to perform due to a force majeure event, the expected duration of such
inability to perform and of any developments (or changes) that appear likely to
affect the ability of Seller to perform any of its obligations under this
Servicing Agreement in whole or in part. If Seller is unable to promptly resume
any performance under this Servicing Agreement pursuant to its disaster recovery
plan or otherwise, Purchaser will use commercially reasonable efforts to assist
Seller to restore Seller’s performance under this Servicing Agreement, and in
that event all of Purchaser’s additional costs and expenses related to
Purchaser’s efforts shall be reimbursed by Seller. Notwithstanding the
foregoing, Seller will not be excused from performance under this provision to
the extent that compliance with Seller’s disaster recovery plan would have
reasonably been expected to avoid any nonperformance. Seller agrees that, during
the term of this Servicing Agreement, it will maintain a commercially reasonable
disaster recovery plan, and will not make any changes to such disaster recovery
plan that would reasonably be expected to have an adverse effect on Seller’s
obligations under this Servicing Agreement without the prior written approval of
the Purchaser, which approval will not be unreasonably withheld or delayed.   H.
  Excusable Delay. Any delay in the performance by either party hereto of its
obligations hereunder shall be excused when such delay in performance is due to
any cause or event beyond the reasonable control of such party; provided,
however, that written notice thereof must be given by such party to the other
party within thirty (30) days after the occurrence of such cause or event.   I.
  Headings. The headings contained herein are included solely for reference
purposes only and shall not be deemed to have any substantive effect.   J.  
Governing Law. This Servicing Agreement shall be construed in accordance with
the laws of the State of Minnesota, without regard to its conflict of laws
principles. Any action brought by Seller to enforce any rights under this
Servicing Agreement shall be brought in federal or state court in Minneapolis,
Minnesota. Any action brought by Purchaser to enforce any rights under this
Servicing Agreement shall be brought in federal or state court in The Dalles,
Oregon.

Page 13



--------------------------------------------------------------------------------



 



K.   Relationship of Parties. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties. The
duties and responsibilities of Seller shall be rendered by the Seller as an
independent contractor and not as an agent of Purchaser. Seller shall have full
control of all of its acts, doings, proceeding, relating to or requisite in
connection with the discharge of its duties and responsibilities under this
Servicing Agreement.

L.   WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
EXTENT PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SERVICING AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Page 14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Servicing Agreement as
of the Effective Date.

              PURCHASER   SELLER
 
            U.S. Bank National Association ND,   Columbia River Bank d/b/a Elan
Financial Services        
 
           
By:
      By:    
 
 
 
 
           
Title:
      Title:    
 
 
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS
All terms used herein and not otherwise specifically defined in the text of the
Servicing Agreement shall have the meanings set forth below.

1.   “Account” means Seller’s revolving lines of credit issued to individuals
and Business Entities and accessed through the use of a Credit Card bearing the
marks of a National Association as well as all balances on those accounts, which
Purchaser acquired and has not been repurchased by Seller.   2.   “Account
Benefits” means the ancillary benefits available to Cardholders, including but
not limited to credit insurance, debt cancellation programs, and rewards
programs, which benefits may be offered to Cardholders by Seller or a third
party who has contracted with Seller to provide such services or, after the
Acquisition Date, by Purchaser or a third party who has contracted with
Purchaser to provide such services.   3.   “Acquisition Date” means the date
first stated above on which the sale, purchase and assignment of the Accounts to
be Sold was consummated.   4.   “Active Account” shall have the meaning set
forth in Section III.A.   5.   “Affected Accounts” shall have the meaning set
forth in Section II.J.   6.   “Affected Party” shall have the meaning set forth
in Section IV.G.   7.   “Business Day” shall mean any day (other than Saturday,
Sunday or legal holiday in North Dakota) in which national banks are permitted
to be open in North Dakota.   8.   “Business Entity” or “Business Entities”
means a business organization, including but not limited to a municipality,
governmental agency, partnership, corporation, limited liability company or sole
proprietor.   9.   “Cardholder” means a party who holds a Credit Card that
accesses an Account.   10.   “Credit Card” means the device used to access an
Account.   11.   “Conversion Date” shall mean a date, after the Acquisition
Date, mutually agreed to by the parties, on which the Accounts are transferred
to Purchaser’s systems.   12.   “Cut-Off Time” means the time of the close of
processing on the Conversion Date by Seller or Seller’s processor.   13.  
“Effective Date” shall mean the date first set forth in the introductory
paragraph of the Servicing Agreement   14.   “Full Recourse Account” shall mean
an Account with respect to which Seller has agreed to assume all risk of credit,
fraud or other loss and indemnify and hold Purchaser harmless from any loss,
claim or damage arising from, or relating to such Account.   15.   “Interim
Servicing Period” shall mean the period of time between the Acquisition Date and
the Conversion Date.   16.   “National Association” means, Visa and MasterCard
and such other national card association with respect to which Purchaser may
become an issuer during the term of this Servicing Agreement.

A- 



--------------------------------------------------------------------------------



 



17.   “Receivables” means the net amount, including interest, fees, and any
other charges owed by a Cardholder to Seller on the Cardholder’s Account, of any
credit balance in favor of the Cardholder and less disputed items as recorded in
the periodic statement of such Account most recently rendered prior to the
Cut-Off Time, plus all debits and less any credits properly posted to such
Account pursuant to the terms of the Cardholder Agreement on or before the
Cut-Off Time.   18.   “Replacement Servicer” means Purchaser’s right, in its
sole discretion, to appoint a Servicer to replace Seller upon the occurrence of
a Service Transfer Event.   19.   “Reward Card Accounts” shall have the meaning
as set forth in Section II.G.2.   20.   “Requirements of Law” means, with
respect to any party to this Servicing Agreement, any law, ordinance, statute,
treaty, rule, judgment, regulation or other determination or finding of any
arbitrator or governmental authority applicable to or binding upon a party or to
which a party is subject, whether federal, state, county, local or otherwise
(including, without limitation, usury laws, the Bank Secrecy Act, the Federal
Truth-In-Lending Act, the Fair Debt Collection Practices Act, the Federal Equal
Credit Opportunity Act, the Fair Credit Reporting Act, the Fair and Accurate
Credit Transactions Act, the National Bank Act, the Gramm-Leach-Bliley Act, the
USA PATRIOT Act, and Regulations B, E, P and Z of the Board of Governors of the
Federal Reserve System).   21.   “Seller’s Policies and Procedures” means
Seller’s policies and normal, day-to-day operating procedures and practices in
compliance with Seller’s policies and Seller’s normal financial accounting
guidelines for the conduct of the business of issuing credit cards, all existing
as of the execution of this Servicing Agreement that are in use by Seller for
all of Seller’s credit card portfolio without regard to ownership of the
Accounts, as modified from time to time.   22.   “Services” shall mean all
services to be provided to Purchaser by Seller, or Seller’s third party vendor,
pursuant to this Servicing Agreement.   23.   “Service Transfer Event” shall
have the meaning set forth in Section VIII.A.   24.   “Weekly Settlement
Statement” shall have the meaning set forth in Section III.C.2.

A- 



--------------------------------------------------------------------------------



 



[To Be Used if Processor is Fidelity]
EXHIBIT B
FORM OF WEEKLY SETTLEMENT STATEMENT

                  Debits   Credits    

Beginning Balance
Posted Transactions
Excluded Accounts
Recovery
Return Check Charge
Finance Charge
Cash Advance
Annual Fees
Annual Fee Reversal
Delinquent Charge (Late Fee)
Delinquent Charge (Overlimit Fee)
Insurance Premium
Miscellaneous Fees
Cash Advance Fee Reversal
Service Charge Reversal
Service Charge Adjustment
Auto-Charge-Off Purchaser
Small Bal w/o
Other
Charge-Offs – Recourse
Net Change
Calculated Ending
Ending Balance

 



--------------------------------------------------------------------------------



 



[To Be Used if Processor is FDR or another processor]
EXHIBIT B
FORM OF WEEKLY SETTLEMENT STATEMENT

                  Debits   Credits    

Beginning Balance
Net Sales
Net Returns
Net Cash Advances
Net Payments
Posted Transactions
Charge-Offs Seller
Return Check Charge
Finance Charge
Cash Advance
Annual Fees
Annual Fee Reversal
Delinquent Charge (Late Fee)
Delinquent Charge (Overlimit Fee)
Insurance Premium
Miscellaneous Fees
Cash Advance Fee Reversal
Service Charge Reversal
Service Charge Adjustment
Auto-Charge-Off Purchaser
Small Bal w/o
Other
Loan Loss Reserve
Net Change
Calculated Ending
Ending Balance
Interchange

 